Citation Nr: 0424343	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  99-06 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as due to an undiagnosed illness and secondary to 
service-connected right knee disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
September 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied 
service connection for a left knee disability, to include as 
due to an undiagnosed illness.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran served on active duty from January 1987 to 
September 1993.  In March 1990, he was involved in a motor 
vehicle accident that caused him to complain of left knee 
pain.  Upon examination, he was assessed with minor trauma to 
the left knee.  He underwent x-rays that revealed normal 
findings.  There are no additional findings during service.  
The veteran's January 1993 separation examination was normal.

The veteran also experienced pain in his right knee while in 
service.  He underwent an arthroscopy in July 1993.

Upon separation from service, the veteran filed a claim for 
service connection for a right knee meniscus problem and for 
a right knee Baker's cyst.  He underwent an orthopedic 
examination in November 1993.  In addition to the findings 
regarding the veteran's right knee, the clinician noted 
crepitance in the left knee and commented on the fact that 
the veteran was beginning to develop symptoms in the left 
knee.  

In October 1996, the veteran underwent an MRI that revealed 
that he suffered from meniscal tears in the left knee.  He 
filed his claim for service connection for a left knee 
disability in August 1997.  X-rays taken in September 1996 
and in November 1997 were negative.  However, G.L.M, D.O., in 
his February 1998 examination report, diagnosed the veteran 
with a loose body in the left knee.  A May 1998 MRI confirmed 
the existence of a loose body in the left knee.  In June 
1998, the veteran underwent an anterolateral arthrotomy of 
the left knee and excision of intra-articular tumor.  

The RO denied the veteran's claim in an April 1998 rating 
decision.  He appealed to the Board, and in January 2001, the 
Board remanded the case for further development, to include a 
VA examination.  In April 2002, G.M.L., D.O. diagnosed the 
veteran with chondromalacia of the patella, left knee, but 
opined that is was not due to service (either directly or 
secondarily).  

The Board received the case again in September 2003 and 
remanded the case back to G.M.L., D.O., because he had failed 
to justify his opinion with consideration of all the evidence 
in the claims folder.  The Board remanded with specific 
instructions to acknowledge and discuss numerous findings in 
the record, including the November 1993 finding of 
patellofemoral crepitance of the left knee and the October 
1996 MRI report showing findings consistent with meniscal 
tears.  G.M.L., D.O. reexamined the veteran in September 2004 
but failed to address the specifics of the Board's remand.  
Furthermore, G.M.L., D.O. failed to apply the correct legal 
criteria to his opinion.  The question at hand is whether it 
is at least as likely as not that the veteran's current left 
knee disability began during or is causally linked to any 
incident of service.  "More likely" or "as likely" would 
support the veteran's claim; "less likely" would weigh 
against the claim.      

The United States Court of Appeals for Veterans Claims 
(Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that 
a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  The Board finds that another 
examination that specifically addresses the points raised in 
the earlier remand is warranted.  38 U.S.C.A. § 5107A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003); Stegall, supra.

The Board also finds that, given the presence of two service-
connected right knee disabilities (osteoarthritic 
degenerative changes of the medial compartment of the right 
knee and a Baker's cyst of the posterior right knee), the 
history of meniscus tears in both knees, and the fact that 
the veteran wears bilateral hinged knee braces, an issue of 
secondary service connection for a left knee disability is 
raised by the record and is part of the service connection 
claim on appeal.  The requested orthopedic examination must 
include an opinion as to whether the veteran's left knee 
disability was caused or aggravated by his right knee 
disabilities.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439 (1995).

The RO must also assure compliance with the requirements of 
the Veteran Claims assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2003).  
In order to comply under the VCAA, the veteran must be 
notified as to what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for service 
connection for a left knee disability, to 
include as due to an undiagnosed illness 
and secondary to service-connected right 
knee disabilities, of the impact of the 
notification requirements on his claim.

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for any left knee disability 
since service.  After securing the 
necessary releases, all such records that 
are not already in the claims folder 
should be obtained.  

3.  The RO should schedule the veteran 
for an orthopedic examination, by a 
clinician other than the one who 
performed the April 2002 and January 2004 
examinations, for the purpose of 
determining the nature, etiology and 
severity of any left knee disability that 
may be present.  Following a review of 
the relevant medical evidence in the 
claims file, to include the service 
medical records; post-service medical 
records, to include the November 1993 
orthopedic examination reflecting 
patellofemoral crepitance and the October 
1996 MRI report reflecting findings 
consistent with meniscal tears; the 
medical history obtained from the 
veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
clinician should be asked to provide the 
following opinions: (1) whether it is at 
least as likely as not (i.e., whether 
there is a 50 percent or higher 
likelihood) that any disability of the 
left knee that may currently be present 
began during or is related to any 
incident of service; (2) whether it is at 
least as likely as not that the veteran's 
left knee disability was caused or 
aggravated by his service-connected 
osteoarthritic degenerative changes of 
the medial compartment of the right knee 
and a Baker's cyst of the posterior right 
knee.  The clinician should note that 
"more likely" or "as likely" would 
support the veteran's claim; "less 
likely" would weigh against the claim.  
The clinician is asked to provide a 
rationale for any opinion expressed.  
  
4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
left knee disability, to include as due 
to an undiagnosed illness and secondary 
to service-connected right knee 
disabilities, with consideration of all 
of the evidence obtained since the 
issuance of a supplemental statement of 
the case in November 1999.  

6.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain the law and regulation 
relating to claims for secondary service 
connection and notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the November 1999 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




